Case: 11-50179     Document: 00511653017         Page: 1     Date Filed: 11/02/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 2, 2011
                                     No. 11-50179
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

FRANSISCO JAVIER LIRA-TREJO,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:09-CR-1590-1


Before JOLLY, DAVIS, and DeMOSS, Circuit Judges.
PER CURIAM:*
        Fransisco Javier Lira-Trejo appeals the sentence imposed following his
guilty plea conviction for illegal reentry into the United States.                  He was
sentenced to 46 months in prison, within the applicable guidelines range of 46
to 57 months.
        Lira-Trejo contends that U.S.S.G. § 2L1.2 is not empirically based and
results in excessive sentences; that the age of the burglary conviction used to
enhance his sentence renders his sentence unreasonable; that his sentencing

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50179   Document: 00511653017      Page: 2   Date Filed: 11/02/2011

                                  No. 11-50179

range overstates the seriousness of his illegal reentry offense, which he asserts
is simply an international trespass; and that the district court did not take into
account his history and characteristics. We review sentences for reasonableness,
employing a deferential abuse-of-discretion standard, and we presume that a
sentence within a properly calculated guidelines range is reasonable. See Gall
v. United States, 552 U.S. 38, 49-50 (2007).
      The lack of empirical basis for § 2L1.2 does not necessarily render a
within-guidelines sentence unreasonable. See United States v. Duarte, 569 F.3d
528, 530 (5th Cir. 2009). In a series of unpublished opinions, we have rejected
the argument that the staleness of a defendant’s prior conviction renders his
within-range sentence unreasonable. See United States v. Gonzalez-Valencia,
401 F. App’x 888, 888-89 (5th Cir. 2010); United States v. Ortiz-Arriaga, 355 F.
App’x 849, 849-50 (5th Cir. 2009), cert. denied, 130 S. Ct. 2133 (2010); United
States v. Gonzales-Torres, 288 F. App’x 927, 928-29 (5th Cir. 2008).
      We likewise reject Lira-Trejo’s contention that unlawful reentry–a federal
felony carrying significant criminal penalties–is merely an international
trespass. See United States v. Aguirre-Villa, 460 F.3d 681, 683 (5th Cir. 2006).
Nor do we discern any improper weighing of the other factors cited by Lira-Trejo,
including his personal history and characteristics.       See United States v.
Campos-Maldonado, 531 F.3d 337, 338 (5th Cir. 2008). In short, the district
court considered Lira-Trejo’s arguments and the facts of the case before
concluding that a within-guidelines sentence was appropriate. Lira-Trejo’s mere
disagreement with the court’s assessment of those factors is insufficient to rebut
the presumption that the sentence is reasonable.          See United States v.
Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008).
      AFFIRMED.




                                        2